Exhibit 10.5

FIRST AMENDMENT TO NCR CORPORATION

2006 STOCK INCENTIVE PLAN

WHEREAS, the NCR Corporation (the “Company”) has previously adopted the
Company’s 2006 Stock Incentive Plan (the “Plan”); and

WHEREAS, certain accounting firms have recently announced that they interpret
the applicable accounting standards to impose a charge to earnings when a
corporation makes adjustments to stock-based awards upon equity restructurings,
such as stock splits and spin-offs, if the adjustments are not required by the
terms of the awards; and

WHEREAS, the Board of Directors of the Company (the “Board”) wishes to minimize
the risk that such an accounting charge may be imposed in the event that the
Board were to adjust stock-based awards granted under the Plan in connection
with an equity restructuring; and

WHEREAS, it is the Board’s intent that no inference shall be drawn about the
discretionary status of the Plan’s adjustment provision prior to the date
hereof; and

WHEREAS, the Board has determined that, in furtherance of these objectives, it
is desirable to amend the Plan as permitted by Section 12 of the Plan, both
retroactively and prospectively; and

NOW THEREFORE, effective as of the date hereof, the Plan is hereby both
retroactively and prospectively amended as follows:

 

  1. Section 3(d) is hereby amended and restated to read in its entirety as
follows:

(d) Adjustment Provision. In the event of a merger, consolidation, acquisition
of property or shares, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Company or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board may in its discretion make
such substitutions or adjustments as it deems appropriate and equitable to
(A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the various maximum limitations set
forth in Sections 3(a) and 3(b) upon certain types of Awards and upon the grants
to individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Options and Stock Appreciation Rights. In the event of a stock
dividend, stock split, reverse stock split, separation, spinoff, reorganization,
extra-ordinary dividend of cash or other property, share combination, or
recapitalization or similar event affecting the capital structure of the Company
(each, a “Share Change”), the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable to (A) the
aggregate number and kind of Shares or other securities reserved for issuance
and delivery under the Plan, (B) the various maximum limitations set forth in
Sections 3(a) and 3(b) upon certain types of Awards and upon the grants to
individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards; and (D) the exercise price of
outstanding Options and Stock Appreciation Rights. In the case of Corporate
Transactions, such adjustments may include, without limitation, (1) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which stockholders of



--------------------------------------------------------------------------------

Common Stock receive consideration other than publicly traded equity securities
of the ultimate surviving entity, any such determination by the Committee that
the value of an Option or Stock Appreciation Right shall for this purpose be
deemed to equal the excess, if any, of the value of the consideration being paid
for each Share pursuant to such Corporate Transaction over the exercise price of
such Option or Stock Appreciation Right shall conclusively be deemed valid),
provided, that in the event of the cancellation of such Awards pursuant to this
clause (1), the Awards shall vest in full immediately prior to the consummation
of such Corporate Transaction; (2) the substitution of other property
(including, without limitation, cash or other securities of the Company and
securities of entities other than the Company) for the Shares subject to
outstanding Awards; and (3) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Company and securities of entities other than the Company), by
the affected Subsidiary, Affiliate, or division or by the entity that controls
such Subsidiary, Affiliate, or division following such Disaffiliation (as well
as any corresponding adjustments to Awards that remain based upon Company
securities). The Committee may adjust in its sole discretion the Performance
Goals applicable to any Awards to reflect any unusual or non-recurring events
and other extraordinary items, impact of charges for restructurings,
discontinued operations, and the cumulative effects of accounting or tax
changes, each as defined by generally accepted accounting principles or as
identified in the Company’s financial statements, notes to the financial
statements, management’s discussion and analysis or other the Company’s SEC
filings, provided that in the case of Performance Goals applicable to any
Qualified Performance-Based Awards, such adjustment does not violate
Section 162(m) of the Code.

 

  2. Except as expressly modified hereby, the terms and provisions of the Plan
shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused this First Amendment to the Plan to
be executed on this 9th day of October, 2006.

 

NCR CORPORATION By:  

/s/ Bridie Fanning

Name:   Bridie Fanning Title:   Senior Vice President, Human Resources